 

Exhibit 10.8

 

 

Norwegian Shipbrokers’ Association’s Memo-

 

randum of Agreement for sale and purchase of

MEMORANDUM OF AGREEMENT

ships.  Adopted by the Baltic and International

 

Maritime Council (BIMCO) in 1956.               

 

Code-name                           

 

SALEFORM 1993                     

 

Revised 1966, 1983 and 1986/87.                    

 

Dated:

 hereinafter called the Sellers, have agreed to sell, and

hereinafter called the Buyers, have agreed to buy

Name:

Classification Society/Class:

Built:

By:

 

 

Flag:

Place of Registration:

 

 

Call Sign:

Grt/Nrt:

 

Register Number:

hereinafter called the Vessel, on the following terms and conditions:

The Seller shall provide a copy of each of the following documents to the Buyer
for their reference and pre-registration purposes latest on signing this
agreement:


(I)


 


CERTIFICATE OF REGISTRY


(II)


 


SHIPS RADIO STATION LICENSE


(III)


 


INTERNATIONAL TONNAGE CERTIFICATE


(IV)


 


CERTIFICATE OF CLASSIFICATION


(V)


 


INTERNATIONAL LOAD LINE CERTIFICATES


(VI)


 


INTERNATIONAL OIL POLLUTION PREVENTION CERTIFICATE (INCLUDING ATTACHMENT)


(VII)


 


SAFETY CONSTRUCTION/ SAFETY RADIO / SAFETY EQUIPMENT CERTIFICATES (INCLUDING
ATTACHMENTS)


(VIII)


 


TRANSCRIPT OF REGISTRY


 

Definitions

Banking days are defined as days when commercial banks are open for business in
London and New York.

“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.

“Classification Society” or “Class” means the Society referred to in line 4.


1.                                      PURCHASE PRICE USD

 

--------------------------------------------------------------------------------


 


2.                                      DEPOSIT

As security for the correct fulfilment of this Agreement the Buyers shall pay a
deposit of 10% (ten per cent) of the Purchase Money (Hereinafter called ‘the
Deposit’) in an interest bearing joint account in                 Bank,
                Branch,                 in the joint names of the Buyer and the
Seller within three (3) banking days after this Agreement has been signed by
both parties by facsimile.

The Buyer will sign this Agreement latest one (1) banking day after they receive
the Agreement duly signed by the Seller.

Interest earned on the Deposit to be for the Buyer’s account.  Any fee charged
to open, hold and/or lifting the said Deposit and the Balance Money shall be
shared equally between the Seller and the Buyer.


3.                                      PAYMENT

The Buyer shall pay the balance ninety (90) per cent of the Purchase Money
(Hereinafter called ‘the Balance Money’) and any other charges/money whatsoever
to be paid by the Buyer to the Seller under this Agreement (Hereinafter called
‘the Charges’) on delivery of the Vessel, but not later than three (3) banking
days after the Vessel is in every respect physically ready for delivery in
accordance with Clause 5 hereof.

The Deposit, Balance Money and the Charges shall be released to the Seller
against and upon the Seller’s presentation of the Original copy of the ‘Protocol
of Delivery and Acceptance’ duly signed by both the Seller’s and the Buyer’s
duly authorized representatives attending the financial closing which is to be
taking place in                .

At the time of the closing the Seller and the Buyer will execute and deliver to
                Bank ,                 Branch (“                Bank”) joint
Instructions authorizing the payment of the ten percent deposit to the account
of the Seller, and any accrued interest to the account of the Buyer, and such
other documents reasonably required by                 Bank, (Note:  Buyer’s
Corporate authority and power of attorney to include authorization to sign such
written Instruction.)


4.                                      INSPECTIONS


THE BUYERS HAVE INSPECTED AND ACCEPTED THE VESSEL’S CLASSIFICATION RECORDS.  THE
BUYERS HAVE [WAIVED INSPECTION OF] [ALSO INSPECTED] THE VESSEL AT/ IN
                ON                , 200_
AND HAVE ACCEPTED THE VESSEL FOLLOWING THIS INSPECTION AND THE SALE IS OUTRIGHT
AND DEFINITE, SUBJECT ONLY TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.


5.                                      NOTICES, TIME AND PLACE OF DELIVERY


A)                                      THE SELLERS SHALL KEEP THE BUYERS WELL
INFORMED OF THE VESSEL’S ITINERARY AND SHALL PROVIDE THE BUYERS WITH
               , 30, 20, 15, 5, 3 DAYS APPROXIMATE PRIOR (AS APPLICABLE)  NOTICE
OF THE DELIVERY DATE AND PLACE AND 24 HOURS DEFINITE PRIOR NOTICE OF THE
DELIVERY PLACE AND READINESS FOR DELIVERY.  WHEN THE VESSEL IS AT THE PLACE OF
DELIVERY AND


 

2

--------------------------------------------------------------------------------


 


                                                IN EVERY RESPECT PHYSICALLY
READY FOR DELIVERY IN ACCORDANCE WITH THIS AGREEMENT, THE SELLERS SHALL GIVE THE
BUYERS A WRITTE NOTICE OF READINESS FOR DELIVERY.


B)                                     THE VESSEL SHALL BE DELIVERED CHARTER
FREE, FREE OF CARGO AND SAFELY AFLOAT AT                 BETWEEN                
AND                 200   IN SELLERS OPTION WITH 2400 HOURS LOCAL TIME
                 200   CANCELLING DATE IN BUYER’S OPTION, HEREINAFTER CALLED THE
‘CANCELING DATE.’  IT IS UNDERSTOOD THAT ONE FURTHER LADEN VOYAGE WILL BE
PERFORMED AFTER CURRENT LADEN VOYAGE.

Date of canceling (see Clauses 5 c), 6b)(iii) and 14):

In the event that Notice of Readiness for delivery of the Vessel has not been
tendered by the Seller to the Buyer in writing by e-mail or facsimile within the
Canceling Date or in the event that the Seller notifies the Buyer in writing by
e-mail or facsimile (with reasons) prior to the Canceling Date that the Vessel
will not be ready for delivery within the Canceling Date and at the same time
advising a new Canceling Date, then the Buyer shall have the option to maintain
or cancel this Agreement within three (3) banking days of the Seller’s
notification that the Vessel will not be ready for delivery within the Canceling
Date.

In the event that the Buyer elects to cancel this Agreement, then the Deposit,
together with accrued Interest, shall be released to the Buyer’s nominated bank
within three (3) banking days and this Agreement shall be declared null and
void.

In the event that the Buyer elects to maintain this Agreement, then the Seller
shall deliver the vessel to the Buyer within the new Canceling Date, and
otherwise In all other respects in accordance with the terms and conditions of
this Agreement.


IF THIS AGREEMENT IS MAINTAINED WITH THE NEW CANCELLING DATE ALL OTHER TERMS AND
CONDITIONS HEREOF INCLUDING THOSE CONTAINED IN CLAUSES 5 A) AND 5 C) SHALL
REMAIN UNALTERED AND IN FULL FORCE AND EFFECT.  CANCELLATION OR FAILURE TO
CANCEL SHALL BE ENTIRELY WITHOUT PREJUDICE TO ANY CLAIM FOR DAMAGES THE BUYERS
MAY HAVE UNDER CLAUSE 14 FOR THE VESSEL NOT BEING READY BY THE ORIGINAL
CANCELLING DATE.


C)                                      SHOULD THE VESSEL BECOME AN ACTUAL,
CONSTRUCTIVE OR COMPROMISED TOTAL LOSS BEFORE DELIVERY THE DEPOSIT TOGETHER WITH
INTEREST EARNED SHALL BE RELEASED IMMEDIATELY TO THE BUYERS WHEREAFTER THIS
AGREEMENT SHALL BE NULL AND VOID.


6.                                      DRYDOCKING/DIVERS INSPECTION


A)**                        (I)            THE VESSEL SHALL BE DELIVERED WITHOUT
DRYDOCKING.  HOWEVER, THE BUYERS SHALL HAVE THE RIGHT AT THEIR EXPENSE TO
ARRANGE FOR AN UNDERWATER INSPECTION BY A DIVER APPROVED BY THE CLASSIFICATION
SOCIETY IN THE PORT OF DELIVERY PRIOR TO THE DELIVERY OF THE VESSEL.  THE
SELLERS SHALL AT THEIR COST MAKE THE VESSEL AVAILABLE FOR SUCH INSPECTION.  THE
EXTENT OF THE INSPECTION AND THE CONDITIONS UNDER WHICH IT IS PERFORMED SHALL BE
TO THE SATISFACTION OF THE CLASSIFICATION SOCIETY.  IF THE CONDITIONS AT THE
PORT OF DELIVERY ARE UNSUITABLE FOR SUCH INSPECTION, THE SELLERS SHALL MAKE THE
VESSEL AVAILABLE AT A SUITABLE ALTERNATIVE PLACE.

 

3

--------------------------------------------------------------------------------


 

(II)           IF THE RUDDER, PROPELLER, BOTTOM OR OTHER UNDERWATER PARTS ARE
FOUND TO BE BROKEN, DAMAGED OR DEFECTIVE SO AS TO AFFECT THE VESSEL’S CLASS, BUT
THE CLASS SURVEYOR APPROVES THAT THE VESSEL MAY CONTINUE TO TRADE UNTIL HER NEXT
DRY-DOCKING WITH THE RECOMMENDATION(S) RELATING TO SUCH DAMAGE, THEN THE SELLER
AND BUYER SHALL AGREE A CASH COMPENSATION, THE AMOUNT OF WHICH SHALL:

a.             Be deducted by the Buyer at the time of making payment of the
Balance Money; and

b.             Be arrived at by averaging two quotations obtained from first
class repair yards located near the place of delivery, one each by the Buyer and
the Seller including the cost of procuring such necessary spare parts and
forwarding charges as will be required to carry out the repairs and to be
inclusive of extra dock time and such related costs as would be charged by the
repair yard, but shall not include the cost of entering and departing the
dry-dock and any other maintenance cost which shall be for the Buyer’s account;
or

(III)          IF THE RUDDER, PROPELLER, BOTTOM OR OTHER UNDERWATER PARTS ARE
FOUND TO BE BROKEN, DAMAGED OR DEFECTIVE SO AS TO AFFECT THE VESSEL’S CLASS, AND
THE CLASS SURVEYOR REQUIRE THAT THE DAMAGE SHALL BE REPAIRED IMMEDIATELY, THEN
THE VESSEL SHALL BE DRY-DOCKED BY THE SELLER AND SUCH DEFECTS SHALL BE MADE GOOD
BY THE SELLER AT THEIR EXPENSE TO THE SATISFACTION OF THE CLASSIFICATION SOCIETY
WITHOUT CONDITION/ RECOMMENDATION.  IN SUCH EVENT, THE SELLER SHALL PAY FOR THE
COST OF THE UNDERWATER INSPECTION AND THE CLASSIFICATION SOCIETY’S ATTENDANCE IN
FULL.

Once sub-clause (ii), or (iii), as appropriate, has come into effect and either
cash compensation has been agreed or repairs has been completed, as appropriate,
the Seller shall deliver the Vessel as per Clause 5.  In such event, the
canceling date provided for in Clause 5 shall be extended by the additional time
required for the dry-docking and extra steaming, but limited to a maximum of
sixty (60) running days.  The Class surveyor’s decisions under this clause 6 a)
shall be considered final.


B)                                     IF THE VESSEL IS DRY-DOCKED PURSUANT TO
SUB-CLAUSE (B) ABOVE;

(I)            THE CLASSIFICATION SOCIETY MAY REQUIRE SURVEY OF THE TAIL-SHAFT
SYSTEM, THE EXTENT OF THE SURVEY BEING TO THE SATISFACTION OF THE CLASSIFICATION
SOCIETY.  IF SUCH SURVEY IS NOT REQUIRED BY THE CLASSIFICATION SOCIETY, THE
BUYER SHALL HAVE THE RIGHT TO REQUIRE THE TAIL-SHAFT TO BE DRAWN AND SURVEYED BY
THE CLASSIFICATION SOCIETY, THE EXTENT OF THE SURVEY BEING IN ACCORDANCE WITH
THE CLASSIFICATION SOCIETY’S RULES FOR TAIL-SHAFT SURVEY AND CONSISTENT WITH THE
CURRENT STAGE OF THE VESSEL’S SURVEY CYCLE.  THE BUYER SHALL DECLARE WHETHER
THEY REQUIRE THE TALL-SHAFT TO BE DRAWN AND SURVEYED NOT LATER THAN BY THE
COMPLETION OF THE INSPECTION BY THE CLASSIFICATION SOCIETY.  THE SELLER SHALL
ARRANGE THE DRAWING AND REFITTING OF THE TAIL SHAFT.  SHOULD ANY PARTS OF THE
TAIL SHAFT SYSTEM BE CONDEMNED OR FOUND DEFECTIVE SO AS TO AFFECT THE VESSEL’S
CLASS, THOSE PARTS SHALL BE RENEWED OR MADE GOOD AT THE SELLERS’ EXPENSE TO THE
SATISFACTION OF THE CLASSIFICATION SOCIETY WITHOUT CONDITION/RECOMMENDATION.

 

4

--------------------------------------------------------------------------------


 

(II)           THE EXPENSES RELATING TO THE SURVEY OF THE TAIL-SHAFT SYSTEM
SHALL BE BORNE BY THE BUYER UNLESS THE CLASSIFICATION SOCIETY REQUIRES SUCH
SURVEY TO BE CARRIED OUT, IN WHICH CASE, THE SELLER SHALL PAY THESE EXPENSES.
 THE SELLER SHALL ALSO PAY THE EXPENSES IF THE BUYER REQUIRES THE SURVEY AND
PARTS OF THE SYSTEM ARE CONDEMNED OR FOUND DEFECTIVE OR BROKEN SO AS TO AFFECT
THE VESSEL’S CLASS.

(III)          THE EXPENSES IN CONNECTION WITH PUTTING THE VESSEL IN AND TAKING
HER OUT OF DRY-DOCK, INCLUDING THE DRY-DOCK DUES AND THE CLASSIFICATION
SOCIETY’S FEES SHALL BE PAID BY THE SELLER IF THE CLASSIFICATION ISSUES ANY
CONDITION/ RECOMMENDATION AS A RESULT OF THE SURVEY OR IF IT REQUIRES SURV OF
THE TAIL-SHAFT SYSTEM. IN ALL OTHER CASES, THE BUYER SHALL PAY THE AFORESAID
EXPENSES, DUES AND FEES.

(IV)          THE BUYER’S REPRESENTATIVES SHALL HAVE THE RIGHT TO BE PRESENT IN
THE DRY-DOCK, BUT WITHOUT INTERFERING WITH THE WORK OR DECISIONS OF THE
CLASSIFICATION SURVEYOR.

(V)           THE BUYER SHALL HAVE THE RIGHT TO HAVE THE UNDERWATER PARTS OF THE
VESSEL CLEANED AND PAINTED AT THEIR RISK AND EXPENSE WITHOUT INTERFERING WITH
THE SELLER’S OR THE CLASSIFICATION SURVEYOR’S WORK, IF ANY, AND WITHOUT
AFFECTING THE VESSEL’S TIMELY DELIVERY.

If, however, the Buyer’s work in dry-dock is still in progress when the Seller
has completed the work that the Seller is required to do, the additional docking
time needed to complete the Buyer’s work shall be for the Buyer’s risk and
expense.  In the event that the Buyer’s work requires such additional time, the
Seller may upon completion of the Seller’s work tender Notice of Readiness for
delivery whilst the Vessel is still in dry-dock and the Buyer shall be obliged
to take delivery in accordance with Clause 3, whether the Vessel is in dry-dock
or not and irrespective of Clause 5 a).

*                                         Notes, if any, in the surveyor’s
report which are accepted by the Classification Society without
condition/recommendation are not to be taken into account.


7.                                      SPARES/BUNKERS, ETC.

The Vessel shall be delivered with everything belonging to her [as of the date
of this contract] [as when inspected] whether on board, on shore, and on order;
broached and un-broached stores, provisions, spare parts and equipment; all
radio installation including but not limiting to wireless equipment / VHF /
Sat-corn; all navigational equipment including but not limiting to loading
computer and software and all PC’s but including scanners, printers and
keyboards and one spare anchor [and one spare propellor] aboard.  There is no
spare tail shaft [or propellor included].

Inventory list for main spares, equipment and stores on board, ashore and on
order shall be provided by the Seller to the Buyer latest one (1) week after
both parties have executed this Agreement.

The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers’ flag or name, provided they replace same
with similar unmarked items.  Library, forms, etc., exclusively for use in the
Sellers’ vessel(s), shall be excluded without compensation.  Captain’s,
Officers’ and Crew’s personal belongings including the slop chest are to be
excluded

 

5

--------------------------------------------------------------------------------


 

from the sale, as well as the following additional items (including items on
hire):  All acetylene, Argon, Freon and Oxygen bottles and the vessels Main
Server computer.

The Buyer shall take over remaining bunkers and un-broached lubricating oils in
sealed drums (hereinafter “bunkers”) and pay the Seller for the bunkers at the
Seller’s net acquisition cost (excluding barging expenses) as documented and
supported by copies of original invoices.  The Seller shall forward copies of
bunker invoices to the Buyer as soon as possible, latest one (1) week prior to
the expected delivery date.

Payment under this Clause shall be made at the same time and place and in the
same currency as the Purchase Price.


8.                                      DOCUMENTATION

The delivery documents from the Seller herein listed shall be made in favor of
the Buyers and executed and delivered at the closing [held at                ].

1)             BILL OF SALE IN FORM AND SUBSTANCE ACCEPTABLE BY THE
                REGISTER OF SHIPS IN FOUR ORIGINAL COUNTERPARTS EXECUTED BY THE
SELLERS DULY AUTHORIZED REPRESENTATIVE, STATING THAT THE VESSEL IS FREE OF ALL
CHARTERS, ENCUMBRANCES, MORTGAGES, MARITIME LIENS, TAXES, CLAIMS AND DEBTS
WHATSOEVER.  A COPY OF THE VESSEL’S CERTIFICATE OF REGISTRY WILL BE ATTACHED TO
THE BILL OF SALE.

Sellers will provide a draft unsigned copy of the bill of sale in advance marked
for registration purpose only.

The sellers Power of Attorney and the Bill of Sale to be signed by an attorney
and thereafter legalised in a a manner acceptable to the                
Register of Ships.

Note:  If the Vessel will be not registered in either                 or
                the Seller will deliver a Bill of Sale in form and substance
acceptable to flag state where the Vessel will be registered.

2)             NOTARIZED SELLERS BOARD OF MANAGERS’ RESOLUTION AUTHORIZING THE
SALE AND TRANSFER OF THE VESSEL TO THE BUYERS PURSUANT TO THE MOA.

3)             A CERTIFICATE OF OWNERSHIP AND ENCUMBRANCE OF THE VESSEL ISSUED
BY THE                 GOVERNMENT TO BE DATED NO MORE THAN ONE WORKING DAY PRIOR
TO THE DELIVERY CONFIRMING THAT THE VESSEL IS FREE FROM REGISTERED MORTGAGES,
REGISTERED ENCUMBRANCES AND REGISTERED MARITIME LIENS.

4)             CERTIFICATE OF PERMISSION OF SALE ISSUED BY THE                
GOVERNMENT DATED NOT EARLIER THAN TEN WORKING DAYS PRIOR TO THE DATE OF
DELIVERY.

5)             A GOOD STANDING CERTIFICATE OF THE SELLER ISSUED BY THE
                COMPANIES REGISTRAR AND DATED NOT EARLIER THAN THREE WORKING
DAYS PRIOR TO THE DATE OF DELIVERY.

6)             CLASS MAINTENANCE CERTIFICATE IN ONE ORIGINAL THAT SHALL BE DATED
NOT EARLIER THAN ONE WORKING DAY PRIOR TO THE DATE OF DELIVERY CONFIRMING THE
VESSEL’S CLASS IS MAINTAINED WITHOUT CONDITION/RECOMMENDATION.  IF ABS IN
HOUSTON TEXAS CANNOT ARRANGE TO HAVE AN ORIGINAL CLASS MAINTENANCE CERTIFICATE
DATED ONE DAY PRIOR TO THE CLOSING AVAILABLE IN                , THE BUYER WILL

 

6

--------------------------------------------------------------------------------


 

ACCEPT A FACSIMILE OF THE SAME SATISFACTORY TO THE BUREAU OF MARITIME AFFAIRS TO
BE FOLLOWED BY THE ORIGINAL PROVIDED BY ASS TO THE BUREAU OF MARITIME AFFAIRS.

7)             LETTER FROM THE SELLER DATED THE DATE OF DELIVERY CONFIRMING THAT
THE VESSEL IS NOT BLACKLISTED BY ANY NATION OR ORGANIZATION.

8)             A LETTER OF CONFIRMATION FROM THE SELLER DATED THE DATE OF
DELIVERY CONFIRMING THAT THE VESSEL HAS NOT TOUCHED BOTTOM OR SUFFERED ANY
UNDERWATER DAMAGES SO AS TO AFFECT HER CLASS SINCE THE VESSEL UNDERWENT HER LAST
DRY-DOCKING UNTIL DELIVERY.

9)             COMMERCIAL INVOICE IN TWO ORIGINALS RELATING TO THE PURCHASE AND
CONTAINING A DESCRIPTION OF THE VESSEL AND PURCHASE PRICE.

10)           COMMERCIAL INVOICE IN TWO ORIGINALS RELATING TO THE QUANTITIES AND
UNIT COST OF REMAINING UNUSED LUBRICATING OILS.

11)           PROTOCOL OF DELIVERY AND ACCEPTANCE

All above documents not in English are required to have attached a certified
English translation.

Photocopies of above documents as executed or in final draft form to be
furnished to the Buyers 14 working days in advance of the Vessel’s delivery.

The delivery documents from the Buyer herein listed shall be made in favor of
the Seller and executed and delivered at closing.  Note:  Buyer’s documents need
not be authenticated by Apostille if they are signed in the United States of
America.

1)             Notarized Buyers’ Board of Directors resolution authorizing the
purchase and acceptance of the Vessel from the Sellers pursuant to the MOA
authenticated by Apostille

2)             Notarized Power of Attorney issued by the Buyer authorizing their
named representative(s) to effect the purchase and acceptance of the Vessel from
the Seller pursuant to the MOA authenticated by Apostille

At the time of delivery, the Seller shall supply the Buyer with all drawings,
manuals, log books, manufacturer’s certificates, test certificates, instructions
books, etc. that apply to the vessel and all her machinery and equipment
including all original plans in the Seller’s possession on board and ashore
including the stability booklet and the loading manuals.

All other technical documentation (Hereinafter collectively referred to as
“Documents”), of the Vessel in the Seller’s possession shall be forwarded to the
Buyer not later than five (5) working days after the Vessel’s delivery date
under this Agreement.

The cost of forwarding the Documents is for the Buyer’s account.  The cost of
duplicating all or part of the Documents, should Seller require retaining part
or all of it after the delivery, is for the Seller’s account.

 

7

--------------------------------------------------------------------------------


 


9.                                      ENCUMBRANCES

The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters, encumbrances, mortgages and maritime liens, claims, taxes or any other
debts whatsoever.  The Sellers hereby undertake

To indemnify the Buyers against all consequences of claims made against the
Vessel which have been incurred prior to the time of delivery.


10.                               TAXES, ETC.

Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag shall be for the Buyers’ account, whereas similar charges
in connection with the closing of the Sellers’ register shall be for the
Sellers’ account.


11.                               CONDITION ON DELIVERY

The vessel with everything belonging to her shall be at the Seller’s risk and
expense until she is delivered to the Buyer, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over in
substantially the same condition as when inspected with all machinery and
equipment normal wear and tear not affecting class excepted, with the class
fully maintained, free of average damage affecting her class and free of
recommendations and conditions by class except as mentioned below with all her
classification, national, statutory and international certificates clean and
valid at the time of delivery, with continuous survey cycles clean and up to
date at the time of delivery including month of delivery.  [The Buyers accept
that the vessel will be delivered with condition of Class #020 High overhead
discharge line].

The Seller shall leave all original classification, national, statutory and
international certificates on board at the time of physical delivery unless
these certificates are statutorily required to be returned to the relevant
authority in which case the Seller are obliged to take copies and leave behind
these copies of the certificates in question on board.  The Buyer also has the
right to take copies of the logbooks.

“Inspection” in this Clause 11, shall mean the Buyers’ inspection according to
Clause 4 a) or 4 b), if applicable, or the Buyers’ inspection prior to the
signing of this Agreement.  If the Vessel is taken over without inspection, the
date of this Agreement shall be the relevant date.


12.                               NAME/MARKINGS

Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.


13.                               BUYER’S DEFAULT

Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest.

 

8

--------------------------------------------------------------------------------


 

Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, in which case the deposit together with
interest earned shall be released to the Sellers.  If the deposit does not cover
their loss, the Sellers shall be entitled to claim further compensation for
their losses and for all expenses incurred together with interest.


14.                               SELLERS’ DEFAULT

Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of cancelling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8.  If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel.  In the event that the Buyers elect 
to cancel this Agreement the deposit together with interest earned shall be
released to them immediately.

Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
whether or not the Buyers cancels this Agreement.


15.                               BUYERS’ REPRESENTATIVES

Once this Agreement has been signed and the Deposit has been lodged, the Buyer
have the right to place up to three representatives on board the Vessel at any
time from the earliest possible opportunity from signing of MOA up until time of
delivery for the purpose of familiarization only and without interference with
the operation of the Vessel.  If needed, reps are to be added to crew list to
avoid time consuming visas if this can be arranged.  However, for US ports visa
is a problem as cannot leave the reps and will need guards.  Third rep only to
be permitted if the vessel can accommodate 3 persons with facilities and meet
its Safety Certificate requirements.

The Buyer’s representatives shall be free to remain on board the Vessel up to
and including the delivery.

The Buyers’ representatives are to sign the Seller’s usual P+I Letter of
Indemnity, a copy of which is provided as per Exhibit I to this Agreement.

The Buyer’s representatives shall be allowed to conduct inventories with the
assistance of Seller’s crew prior to the delivery and shall be allowed access to
all the machineries and equipment of the vessel as well as access to all cargo
tanks and ballast tanks, as and when available, and shall be given free access
to communicate with the Buyer’s manager using the Vessel’s normal communication
equipment, the direct cost of usage of which shall be reimbursed by the Buyer to
the Seller at the time of delivery against receipt of Statement of Usage.

 

9

--------------------------------------------------------------------------------


 


16.                               ARBITRATION

Arbitration in London with the latest version of LMAA rules to apply including
the Small Claims Proceedure clause.  English Law to Govern this agreement.

 

 

END OF MOA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For the Sellers

 

For the Buyers

 

By:

 

By:

 

 

10

--------------------------------------------------------------------------------